Citation Nr: 0335065	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States (VFW)


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from March 1948 to February 
1951.  His military records indicate that he participated in 
combat against enemy forces during the Korean War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim for a TDIU.

On the veteran's Substantive Appeal which was received by VA 
in September 2002, he presented statements which indicate 
that he is also claiming entitlement to an increased rating 
in excess of 50 percent for his service-connected conversion 
disorder with post-traumatic stress disorder (PTSD).  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


REMAND

The veteran is currently service-connected for conversion 
disorder with PTSD (currently rated 50 percent disabling), 
bilateral hearing loss (currently rated 20 percent 
disabling), tinnitus (currently rated 10 percent disabling), 
malaria residuals (currently rated noncompensably disabling) 
and albuminaria (currently rated noncompensably disabling).  
His nonservice-connected disabilities include history of 
three coronary artery bypass surgeries, vertigo and 
dizziness, and diabetes mellitus.

In correspondence dated September 2002, the veteran's 
representative, VFW, reported that it had contacted a VA 
physician who had examined the veteran on November 18, 2002 
at the Psychiatry Urgent Care Clinic of the Minneapolis, 
Minnesota, VA Medical Center (VAMC) and requested an opinion 
as to whether it was the veteran's service-connected 
disabilities which caused him to be unemployable and not his 
nonservice-connected disabilities.  According to VFW, the 
physician replied that he had only seen the veteran on one 
occasion and that he was unable at that time to form a fair 
medical opinion as to which disabilities caused the veteran's 
current employment problems.  The representative noted that 
this physician had been scheduled to examine the veteran on 
February 19, 2003 to determine "what best met his needs."  
Our review of the record indicates that these pertinent 
records which have been specifically identified by date by 
VFW have not been associated with the veteran's claims 
folder.  The United States Court of Appeals for Veterans 
Claims has held that when a claimant brings attention to the 
existence of medical records which are relevant to his claim, 
this triggers VA's duty to assist and requires that it try to 
locate and obtain these records.  See Moore v. Derwinski, 2 
Vet. App. 375, 376 (1992); Gross v. Derwinski, 2 Vet. App. 
320, 323 (1992).  Furthermore, VA has a statutory duty to 
assist a claimant in developing facts pertinent to his claim 
which encompasses searching for records in VA's possession.  
See Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990).  This 
case must therefore be remanded to the RO so that these 
outstanding records may be obtained and added to the claims 
file before further adjudication of the TDIU claim may 
proceed.  

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO should contact the veteran 
and request that he provide a list 
identifying all sources of medical 
treatment for his disabilities for the 
period from January 2002 to the present 
time.  The RO should then attempt to 
obtain copies of these records for 
assimilation into the veteran's claims 
files.  These records should include, 
but are not limited to, those pertaining 
to the veteran's examination and 
treatment at the Psychiatry Urgent Care 
Clinic of the Minneapolis, Minnesota, 
VAMC on November 18, 2002, and his 
examination which was scheduled to be 
conducted at a VA medical facility on 
February 19, 2003.

2.  Thereafter, the claims file should 
be reviewed to ensure that all notice 
and duty-to-assist provisions of VCAA 
are properly applied in the development 
of the claim.

3.  The veteran should be scheduled for 
medical examination(s) by the 
appropriate specialist(s) who should 
provide an opinion as to whether or not 
the veteran is currently unemployable.  
If he is determined to be unemployable, 
the examiner(s) should identify which of 
his current disabilities contribute to 
his unemployability and provide a 
detailed explanation as to the degree to 
which the identified disabilities impact 
upon his unemployable status.  The 
veteran's claims folder containing his 
pertinent medical history should be made 
available for the examining physician's 
review prior to the examination.

4.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
of entitlement to a TDIU.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case discussing the 
pertinent evidence and laws and 
regulations and allowed an opportunity 
to respond.

5.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the 
claims.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


